DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 29, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Please include a new IDS with references to the NPL (KIPO office action in English and Korean). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nucleic acid amplification filter” “master mix chamber port”, “filter port of the piston lower body”, “liquid port of the piston lower body”, “first reagent chamber port” and “second reagent chamber port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: piston (300) and rotation control module (330).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 331 and 411.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “sample chamber port” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a driving part”
“nucleic acid extraction device”
“rotation control module”. 
“nucleic acid amplification module”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	For example, claims 1 and 4 do not include a period at the end.
	Also it unclear what the structural difference between the interior space of the piston “upper body” and “lower body”.  Do the upper and lower parts of the piston represent different chambers inside the piston?  This confusing and indefinite.  Separate chambers do not appear to be supported by applicant’s disclosure. 
	Claim 1 also recites “(a) a driving part of a nucleic acid extraction device is connected to a control rod module disposed in an inner space of the upper body of a piston”.  This is confusing and indefinite.  The examiner recommends applicant recite --(a) a driving part of a nucleic acid extraction device connected to a control rod module, the control rod module being disposed in an inner space of the upper body--.  Furthermore, it is not clear what structure corresponds to the “control rod module”.  Nor does the specification clarify the matter. 
	Claim 1 recites “the plurality of chambers” and “the chamber of the cartridge” do have antecedent basis and differ in number.
	Claim 1 recites in step (c) driving…to suck the reagent inside the master mix bead chamber”.  This is confusing and indefinite since step (b) recites sequentially sucking both sample and reagent.  It is not clear what these steps are reciting.  
	Also in claim 1, “the master mix bead chamber” lacks antecedent basis.  Same deficiency was found in claims 8-10.
	Claim 3 recites “the liquid port of the piston lower body”.  This lacks antecedent basis.
	Claim 4 recites “the first reagent chamber port” and “the first reagent”.  These limitations lack antecedent basis.
	Claim 5 recites “the second reagent chamber port”.  This limitation lacks antecedent basis.
	Claim 6 recites “the filter port”.  This limitation lacks antecedent basis.
	Claim 7 recites “the reagents or other types of reagents”.  It is not clear to what/which “reagents” applicant is referring, (e.g., first reagent and second reagent).
Claim 7 also recites “other types of reagents”. The word "type", when appended to an otherwise definite term, may render the term indefinite, Ex parte Copenhaver 109 USPQ 118.  What does applicant consider “other types of reagents”?  This confusing and indefinite. 
As discussed above, claim limitations “a driving part”, “amplification module”, and “nucleic acid extraction device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	In general, the claims are confusing and indefinite so as to make a proper search and examination difficult on the Office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dority et al., (US 2003/0162304; hereinafter “Dority”).
As to claim 1, Dority teaches a nucleic acid extraction method using a cartridge comprising: 
(a) a driving part of a nucleic acid extraction device is connected to a control rod module disposed in an inner space of the upper body of a piston and a rotation control module coupled to the lower body of the piston (see para [0057] et seq. and Figs. 3-8);
(b) driving the rotation control module and the control rod module, sequentially sucking sample and reagents from the plurality of chambers separated from each other into an interior space, and discharging the mixture of the interior space into the chamber of the cartridge (see para [0049] et seq.); and 
(c) driving the rotation control module and the control rod module to suck the reagent inside the master mix bead chamber of the cartridge into the interior space of the piston upper body and then discharge the mixed reagent to a nucleic acid amplification module 18 (see para [0044] et seq.)
As to claim 2, Dority teaches herein the mixed solution in step (b) is discharged through a nucleic acid capture filter 27.
As to claim 3, Dority teaches step (b) comprises a step of driving the rotation control module to overlap the liquid port of the piston lower body with the sample chamber port of the cartridge, and driving the control rod module to suck the sample in the sample chamber into the upper body interior space (see para [0049] et seq.)
As to claim 4, Dority teaches a step of driving the rotation control module to overlap the liquid port of the piston lower body with the first reagent chamber port of the cartridge, and driving the control rod module to suck the first reagent into the interior space of the upper body, followed by mixing with the sample (see para [0050] et seq.)
As to claim 5, Dority teaches a step of driving the rotation control module to overlap the liquid port of the piston lower body with the second reagent chamber port of the cartridge, and driving the control rod module to suck the second reagent into the interior space of the upper body, followed by mixing, i.e., by toggling (see para [0054] et seq.)
As to claim 6, Dority teaches a step of driving the rotation control module to overlap the filter port of the piston lower body with the second reagent chamber port of the cartridge, and driving the control rod module to discharge the mixed solution to the second chamber port (see para [0074] et seq.)
As to claim 7, Dority teaches the step (b) further comprises sequentially sucking, mixing, and discharging the reagents and other types of reagents (see para [0054] et seq.)
As to claim 8, Dority teaches the last sucked reagent is discharged into the master mix bead chamber of the cartridge (see para [0082] et seq.)
As to claim 9, Dority teaches step (c) comprises driving the rotation control module to overlap the filter port of the piston lower body with the master mix bead chamber port of the cartridge, and driving the control rod module to discharge the last sucked reagent into the master mix bead chamber port (see para [0074] et seq.)
As to claim 10, Dority teaches driving the rotation control module to overlap the liquid port of the piston lower body with the master mix bead chamber port of the cartridge; driving the control rod module to suck and then mix the reagent inside the master mix bead chamber into the interior space of the upper body; and moving the reagent in the interior space of the piston upper body to the amplification module (see para [0092] et seq.)
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include: 
Kho et al., (US 2015/0209789) also teach the invention as claimed. Specifically, Kho teaches a housing 10 may include a plurality of chambers 110 for performing several processes of eluting the nucleic acid obtained by a lysis of the sample in sequence inside the housing 10. The plurality of chambers 110 may include a fluid flow chamber 120 positioned at a central portion, and a reaction chamber 130 positioned at a peripheral portion of the fluid flow chamber 120. The reaction chamber 130 may include a plurality of reaction chambers 130 for performing several processes of processing the sample in sequence. The fluid flow chamber 120 for supplying a fluid to one of the reaction chambers 130 or the PCR portion 30 in each of the processes or for receiving the fluid from one of the reaction chambers 130 or the PCR portion 30 in each of the processes is positioned at the central portion. Thus, the moving line of the fluid flow can be minimized.
Toumazou et al., (US 2018/0087097) also teach the invention as claimed. Specifically, Toumazou teaches a system for preparing and analyzing a sample of biological material. The system comprises a test cartridge having a first housing defining a flow-through chamber, a second housing defining a central space within which the first housing is at least partially located. The first housing is rotatable relative to the second housing, and the second housing defines a plurality of circumferentially spaced chambers, one of the chambers having an inlet for receiving a sample, at least one of the chambers containing a liquid reagent, and at least one of the chambers comprising an analysis module, the chambers of the second housing each having an opening into said central space. The first housing has one or more openings into said central space so that the or each opening can be selectively aligned with one of the openings into the chambers of the second housing by relative rotation of the first housing and second housings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798